Poch, J. On Saturday, March 6, 1982, the Claimant, Paul Wasserman, who resides at 1420 Jonquil Terrace, Chicago, Illinois, was arrested by the Illinois State Police acting pursuant to an arrest warrant issued by the circuit court of Cook County. The arrest was made on the complaint of the Department of Registration and Education which had charged a Paul Wasserman with practicing dentistry without a license. After being handcuffed and removed from his residence, he was placed in a squad car and driven to the Chicago office of the Department for further processing. Only after additional questions was there a determination made that the wrong Paul Wasserman had been arrested. The State has stipulated that it caused the wrong Paul Wasserman to be arrested and has agreed that this claim should be settled for $5,000.00. While this Court is not bound by the stipulation, such a stipulation will not be rejected out of hand. It appears that the parties have seriously considered the merits of this claim. Such being the case, the Court allows the stipulation of the parties. It is hereby ordered that Claimant, Paul Wasserman, be awarded the sum of $5,000.00 as full and final satisfaction arising out of the arrest of the Claimant.